Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending.

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide enablement support for independent claim 1 feature “a virtual network” (emphasis added). The claims thereafter recite a control apparatus “establishing the virtual network” per carrier and transmitting encapsulated data through each “virtual network for each carrier”. Independent claims 7 and 8 present similar features.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For claim 1, the instant specification does not provide adequate detail describing how to implement or practice the claimed step of “a control apparatus establishing the virtual network per carrier, wherein the edge node transmits the encapsulated data through each virtual network for each carrier”. That is, the specification fails to provide sufficient detail for one of ordinary skill to make and use the claimed invention. Independent claims 7 and 8 are rejected on the same basis. Claims 2-6 are further rejected on basis of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 7 and 8 each recite a control apparatus that controls “a virtual network” (emphasis added). The claims thereafter recite a control apparatus “establishing the virtual network” per carrier and transmitting encapsulated data through each “virtual network for each carrier”. As claims are written, Examiner cannot discern whether the virtual network through the edge node transmits encapsulated data is the same or different that the presumably plurality of virtual network(s) established on a per carrier basis. Moreover, the claim language blurs distinction regarding whether virtual network(s) formed on a per carrier basis are logically the same network or distinct virtual networks.
Claims 2-6 are rejected by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 7 of U.S. Patent No. 11,438,417 (hereinafter ‘417). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘417 claim.

Instant claims
‘438 claims
1. A network system, comprising: 




[1] an edge node converting data collected by a sensor into encapsulated data, and [2] transmits the encapsulated data to a virtual network; and 


[3] a control apparatus establishing the virtual network per carrier, [4] wherein the edge node transmits the encapsulated data through each virtual network for each carrier.
 









3. The network system according to claim 1, further comprising: 



a terminal converting data collected by the sensor into second data, wherein the edge node converts the second data to the encapsulated data.





6. The network system according to claim 3, further comprising: [a physical network including a predetermined apparatus] (maps to ‘417, claim 1 “physical network” and “predetermined apparatus” features); wherein the control apparatus establishes a virtual network between the terminal and the predetermined apparatus per application program or per account managed by an operating system of the terminal.

7. A sensor data collection method, comprising: 

causing a terminal, which is connected to a network system comprising: a physical network including a predetermined apparatus that receives data collected by a sensor and a control apparatus that controls a virtual network for forwarding the data to the predetermined apparatus, 

to collect data from the sensor, causing an edge node, to convert the collected data into encapsulated data; and 

causing the edge node to transmit the encapsulated data to the predetermined apparatus via the virtual network, 

wherein the control apparatus establishes the virtual network, per carrier, wherein the edge node transmits the encapsulated data separately via each virtual network.


8. A network system, comprising: an edge node converting data collected by a sensor into encapsulated data, and transmits the encapsulated data to a virtual network; and 


a control apparatus establishing the virtual network per service, wherein the edge node transmits the encapsulated data through each virtual network for each service
1. A network system, comprising: 

a physical network(s) that includes a predetermined apparatus(es); 

[1] a terminal(s) receiving data from a sensor, the terminal(s) converts data collected by the sensor(s) into second data by encapsulating the collected data, and [2] transmits the second data to the predetermined apparatus(es); and 

[3] a control apparatus that controls a virtual network(s) established between the terminal(s) and the predetermined apparatus(es) so that the second data transmitted from the terminal(s) reaches the predetermined apparatus(es), 

[4] wherein the control apparatus establishes the virtual network(s), which separately handles data of multiple carriers, between the terminal(s) and the predetermined apparatus(es) per terminal.

2. The network system according to claim 1, 

wherein an application program(s) per purpose is installable on the terminal(s), and 

wherein, when the terminal(s) selects and starts one of the application program(s) installed thereon, the terminal(s) selects data collected by the sensor(s), converts the selected data to the second data, and transmits the second data to the physical network(s).

4. The network system according to claim 3, wherein the control apparatus establishes a virtual network(s) between the terminal(s) and the predetermined apparatus(es) per application program or per account managed by an operating system(s) of the terminal(s).





7. A sensor data collection method, comprising: 

causing a terminal, which is connected to a network system comprising: a physical network(s) including a predetermined apparatus(es) that receives data collected by a sensor(s) and a control apparatus that controls a virtual network(s) for forwarding the data to the predetermined apparatus(es), 

to collect data from the sensor(s) and convert the collected data into second data by encapsulating the collected data; and 

causing the terminal to transmit the second data to the predetermined apparatus(es) via the virtual network(s), 

wherein the control apparatus establishes the virtual network(s), which separately handles data of multiple carriers, between the terminal(s) and the predetermined apparatus(es) per terminal.

5. A terminal, which is configured to connect to a network system comprising: a physical network(s) including a predetermined apparatus(es) that receives data collected by a sensor(s) and 

a control apparatus that controls a virtual network(s) for forwarding the data to the predetermined apparatus(es), collects data from the sensor(s), converts the collected data into second data by encapsulating the collected data, and transmits the second data to the predetermined apparatus(es) via the virtual network(s), 

wherein the control apparatus establishes the virtual network(s), which separately handles data of multiple carriers, between the terminal and the predetermined apparatus(es) per terminal.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Branson (US 20150334148), in view of Richardson (US 20080240122).
For claim 1, Branson discloses:
A network system, comprising: an edge node converting data collected by a sensor into encapsulated data, and transmits the encapsulated data to a network (par. 0025: “In a stream computing application, stream operators are connected to one another such that data flows from one stream operator to the next (e.g., over a TCP/IP socket). When a stream operator receives data, it may perform operations, such as analysis logic, which may change the tuple by adding or subtracting attributes, or updating the values of existing attributes within the tuple. When the analysis logic is complete, a new tuple is then sent to the next stream operator… In addition, stream operators in the same operator graph may be hosted on different nodes, e.g., on different compute nodes or on different cores of a compute node.”; par. 0032: The underlying compute nodes that host/operate the processor elements are disclosed as being “hardware resources”); and a control apparatus establishing the virtual network per carrier (par. 0022: “A virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption.”), wherein the edge node transmits the encapsulated data through each virtual network for each carrier (par. 0022: “A virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption.”).
While Branson discloses that “[a] virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption” (par. 0022), it fails to explicitly disclose 
“transmits the encapsulated data to a virtual network; control apparatus establishing the virtual network per carrier; wherein the edge node transmits the encapsulated data through each virtual network for each carrier”.
	However, in a related field, Richardson discloses:
transmits the encapsulated data to a virtual network; control apparatus establishing the virtual network per carrier; wherein the edge node transmits the encapsulated data through each virtual network for each carrier” (par. 0017: “…the System Manager module may receive an indication of a virtual machine on a target physical computing system that is part of one of multiple physical networks of the PES. The System Manager module may then determine a virtual network with which the virtual machine is to be associated. After determining the virtual network associated with the virtual machine, the System Manager module then initiates configuration of a virtual machine communication manager module for the target physical computing system to associate the virtual machine with the virtual network. Furthermore, the System Manger module may further configure one or more other networking devices to support the virtual network…”);
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Richardson’s teachings alongside those of Branson. The motivation to combine would have been to provide for more efficient utilization of computing resources among customers sharing a set of computing resources (Richardson, par. 0003).

For claim 8, Branson discloses:
A network system, comprising: an edge node converting data collected by a sensor into encapsulated data (par. 0025: “In a stream computing application, stream operators are connected to one another such that data flows from one stream operator to the next (e.g., over a TCP/IP socket). When a stream operator receives data, it may perform operations, such as analysis logic, which may change the tuple by adding or subtracting attributes, or updating the values of existing attributes within the tuple. When the analysis logic is complete, a new tuple is then sent to the next stream operator… In addition, stream operators in the same operator graph may be hosted on different nodes, e.g., on different compute nodes or on different cores of a compute node.”; par. 0032: The underlying compute nodes that host/operate the processor elements are disclosed as being “hardware resources”), wherein the edge node transmits the encapsulated data through each virtual network for each service (par. 0022: “A virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption.”).
While Branson discloses that “[a] virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption” (par. 0022), it fails to explicitly disclose 
“transmits the encapsulated data to a virtual network; control apparatus establishing the virtual network per carrier; wherein the edge node transmits the encapsulated data through each virtual network for each carrier”.
	However, in a related field, Richardson discloses:
transmits the encapsulated data to a virtual network; control apparatus establishing the virtual network per carrier; wherein the edge node transmits the encapsulated data through each virtual network for each carrier” (par. 0017: “…the System Manager module may receive an indication of a virtual machine on a target physical computing system that is part of one of multiple physical networks of the PES. The System Manager module may then determine a virtual network with which the virtual machine is to be associated. After determining the virtual network associated with the virtual machine, the System Manager module then initiates configuration of a virtual machine communication manager module for the target physical computing system to associate the virtual machine with the virtual network. Furthermore, the System Manger module may further configure one or more other networking devices to support the virtual network…”);
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Richardson’s teachings alongside those of Branson. The motivation to combine would have been to provide for more efficient utilization of computing resources among customers sharing a set of computing resources (Richardson, par. 0003).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Branson (US 20150334148), in view of McGregor (US 20140358926), in view of Richardson (US 20080240122).
For claim 7, Branson discloses:
A sensor data collection method, comprising: a physical network (Fig 1, network 120 disclosed; compute nodes 110 disclosed) including a predetermined apparatus that receives data collected by a sensor (par. 0025: “In a stream computing application, stream operators are connected to one another such that data flows from one stream operator to the next (e.g., over a TCP/IP socket). When a stream operator receives data, it may perform operations, such as analysis logic, which may change the tuple by adding or subtracting attributes, or updating the values of existing attributes within the tuple. When the analysis logic is complete, a new tuple is then sent to the next stream operator… In addition, stream operators in the same operator graph may be hosted on different nodes, e.g., on different compute nodes or on different cores of a compute node.”; par. 0032: The underlying compute nodes that host/operate the processor elements are disclosed as being “hardware resources”) and a control apparatus that controls a virtual network (par. 0022: “A virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption.”) for forwarding the data to the predetermined apparatus, to collect data from the sensor, causing an edge node, to convert the collected data into encapsulated data; and causing the edge node to transmit the encapsulated data to the predetermined apparatus via the virtual network (par. 0033: “The management system 105 can control the management of the compute nodes 110A-110D (discussed further on FIG. 3). In various embodiments, the management system 105 is a compute node configured to be running stream management software. The management system 105 can have an operator graph 132 with one or more stream operators and a stream manager 134 to control the management of the stream of tuples in the operator graph 132. The stream manager 134 can manage the processes from the operator graph, including anything associated with the operator graph 132.”).
While Branson discloses a stream computing platform comprised of a plurality of processing elements that each process/convert received data and forward output to another respective processing element, it fails to explicitly disclose:
“causing a terminal, which is connected to a network system”.
However, in a related field, McGregor discloses:
“causing a terminal, which is connected to a network system” (par. 0137, 0139 and 0161: a streaming computing platform in which data is manipulated (i.e., “converted”) as it arrives in real-time and is subsequently stored in a database).
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced McGregor’s teachings alongside those of Branson. The motivation to combine would have been to apply datamining and analysis techniques to massive of amounts of data generated by a multitude of devices generating data stream in order monitor and predict behavior (McGregor, par. 0002-0003).
While Branson-McGregor discloses that “[a] virtual resource refers to resources that are distributed to virtual machines. Virtual resources can include computational resources such as CPU access, memory, network bandwidth, storage but can also include export regulations and encryption” (par. 0022), it fails to explicitly disclose 
“wherein the control apparatus establishes the virtual network, per carrier, wherein the edge node transmits the encapsulated data separately via each virtual network”.
	However, in a related field, Richardson discloses:
“wherein the control apparatus establishes the virtual network, per carrier, wherein the edge node transmits the encapsulated data separately via each virtual network” (par. 0017: “…the System Manager module may receive an indication of a virtual machine on a target physical computing system that is part of one of multiple physical networks of the PES. The System Manager module may then determine a virtual network with which the virtual machine is to be associated. After determining the virtual network associated with the virtual machine, the System Manager module then initiates configuration of a virtual machine communication manager module for the target physical computing system to associate the virtual machine with the virtual network. Furthermore, the System Manger module may further configure one or more other networking devices to support the virtual network…”);
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Richardson’s teachings alongside those of Branson-McGregor. The motivation to combine would have been to provide for more efficient utilization of computing resources among customers sharing a set of computing resources (Richardson, par. 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443